                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DANIEL D JONES,

        Plaintiff,
                                                  Case No. 19-cv-221-wmc
   v.

HALVORSON, DIETRICH, SAYLES,
ROBINSON, HOLLY HARTLEY AND
SOME UNKNOWNS,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                            10/21/2019
        Peter Oppeneer, Clerk of Court                     Date
